Citation Nr: 1621422	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a right leg disability, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a left ankle disability, and if so whether the claim may be allowed.

3.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a right knee disability, and if so whether the claim may be allowed.

4.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for a left knee disability, and if so whether the claim may be allowed.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right wrist disability.

9.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in New York, New York.

In February 2016, the Veteran testified at a video conference hearing before the undersigned.  Thereafter in February 2016, the Veteran submitted a signed waiver of initial Agency of Original Jurisdiction (AOJ) review of additional evidence he submitted for association with the record.

Before reaching the merits of the claims for right leg, left ankle, right knee, and left knee disabilities, the Board must first determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from September 2002 to June 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left ankle, right knee, left knee, right wrist, and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1988 VA administrative decision, the claims for entitlement to service connection for right leg, left ankle, right knee and left knee disabilities were denied; the denial was continued in a March 1989 VA administrative decision; the Veteran was notified of these actions and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

2.  The evidence received since the March 1989 VA decision, regarding a right leg disability, is cumulative or redundant and does not raise the possibility of substantiating the claim.

3.  In an August 1997 VA rating decision, the claims for whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for left ankle, right knee, and left knee disabilities were denied; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

4.  The evidence received since the August 1997 VA rating decision, regarding left ankle, right knee, and left knee disabilities, is not cumulative or redundant and raises the possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 1989 VA decision, denying entitlement to service connection for a right leg disability, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015). 

2.  New and material evidence has not been received since the March 1989 VA decision to reopen service connection for a right leg disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

3.  The March 1989 and August 1997 VA rating decisions, denying entitlement to service connection for left ankle, right knee, and left knee disabilities, are final.  38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103. 

4.  New and material evidence has been received since the August 1997 VA rating decision to reopen service connection for a left ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.

5.  New and material evidence has been received since the August 1997 VA rating decision to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.

6.  New and material evidence has been received since the August 1997 VA rating decision to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Not Reopened

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law.  38 U.S.C.A. §§ 5103, 5103A.  While additional development is requested in the remand section below for the AOJ to obtain the award letter and medical records upon which the April 2012 Social Security Administration (SSA) decision for disability benefits to the Veteran was based, there is no indication of record, nor has the Veteran sufficiently identified, that these records are relevant to the claim on appeal for a right leg disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  As a result, there is no evidence that additional relevant records have yet to be requested for this claim on appeal.  

With regard to the February 2016 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding a right leg disability.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

In the December 1988 VA decision, service connection for a right leg disability was denied.  It was explained that although the record shows treatment for the right leg in service, it was apparently acute and transitory, responded to treatment, and no residuals were recorded in the service separation examination report.  The RO continued the denial in the March 1989 VA decision.  The Veteran did not appeal by filing a Notice of Disagreement as to this issue and no new and material evidence was received within one year of the March 1989 VA rating decision.  Therefore, the March 1989 VA decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

Evidence received since the March 1989 VA decision include VA treatment records dated from August 1993 to June 2013, VA examination reports, April 2012 SSA award cover letter, February 2016 Board hearing transcript, applications for leave of absence due to illness by private physician, and multiple VA Forms 21-4138 completed by the Veteran.  While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claim on appeal.  Specifically, they are silent as to the element of a current right leg disability, which was not established at the time of the March 1989 VA decision.  As such, the claim for entitlement to service connection for a right leg disability is not reopened.

Claims Reopened

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decisions below regarding left ankle, right knee, and left knee disabilities, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

In the December 1988 VA decision, service connection for left ankle, right knee, and left knee disabilities were denied.  It was explained that although the record shows treatment for the left ankle and knees in service, it was apparently acute and transitory, responded to treatment, and no residuals were recorded in the service separation examination report.  The RO continued the denial in the March 1989 VA decision.  The Veteran did not appeal by filing a Notice of Disagreement as to these issues and no new and material evidence was received within one year of the March 1989 VA rating decision.  Therefore, the March 1989 VA decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

In March 1997, the Veteran requested to reopen these claims.  In the August 1997 VA rating decision, the RO determined that new and material evidence had not been received to reopen the claims of service connection for left ankle, right knee, and left knee disabilities.  The Veteran did not appeal by filing a Notice of Disagreement as to this issue and no new and material evidence was received within one year of the August 1997 VA rating decision.  Therefore, the August 1997 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The additional evidence received since the August 1997 VA rating decision includes VA treatment records (located in Virtual VA) which show Achilles tendonitis of the left foot in July 2010; Achilles tendonitis and knee arthralgia among the Veteran's list of active problems in April 2011, April 2013, and May 2013; right knee arthralgia in February 2011 and January 2012; and calcifications in the right knee joint in October 2010.  January 2012 and February 2013 completed applications for leave of absence due to illness by a private physician further note the Veteran's diagnoses of knee arthralgia and Achilles tendonitis.  The Board finds that this evidence is new and material to the element of a current disability, which was not established at the time of the August 1997 VA rating decision.  As a result, the claims for entitlement to service connection for left ankle, right knee, and left knee disabilities are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a right leg disability is not reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a left ankle disability is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a right knee disability is reopened.  

As new and material evidence has been received, the claim of entitlement to service connection for a left knee disability is reopened.  


REMAND

A remand is needed to obtain VA examinations and medical opinions to properly adjudicate the issues of entitlement to service connection for left ankle, right knee, and left knee disabilities.  See 38 C.F.R. § 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record includes new and material evidence as to the element of a current disability and a December 1988 service treatment record shows the Veteran was treated for left ankle and knee conditions while in service.  The record further indicates that these disabilities may be related to such in-service treatment, as asserted by the Veteran at the February 2016 Board hearing. 

A remand is needed to obtain additional VA medical opinions for the issues of entitlement to service connection for right wrist and lumbar spine disabilities.  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, further clarification is needed for the July 2010 VA medical opinions because review of the Veteran's testimony at the February 2016 Board hearing indicate that he was treated for the right wrist, carried heavy weight on his back, and put on bed rest for three weeks while in service.  These in-service reports were not considered in the July 2010 VA medical opinions.  

Lastly, a remand is needed to obtain the award letter and any outstanding medical records based upon the April 2012 SSA decision for disability benefits to the Veteran.  There is no indication that an attempt has been made to obtain these potentially relevant identified records.

Accordingly, the case is REMANDED for the following actions:

1.  Request the award letter and medical records upon which the April 2012 SSA decision for disability benefits to the Veteran was based and associate them with the claims file.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of a left ankle disability.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For any diagnosed left ankle disability, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service from February 1977 to December 1982, to include December 1988 in-service treatment for a left ankle condition, and consideration of his personal statements and testimony during the February 2016 Board hearing of record.

If no current diagnosis is rendered, the examiner should refer to the diagnosis of Achilles tendonitis (as noted in VA treatment records dated July 2010, April 2011, April 2013, and May 2013 and in January 2012 and February 2013 completed applications for leave of absence due to illness by a private physician) and render the appropriate requested medical opinion above.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of right and left knee disabilities.  The entire claims file, to include all VBMS and Virtual VA files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to specific diagnoses.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history of this claimed disorder from the Veteran.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For any diagnosed right and left knee disabilities, the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder(s) is related to the Veteran's active service from February 1977 to December 1982, to include December 1988 in-service treatment for a knee condition, and consideration of his personal statements and testimony during the February 2016 Board hearing of record.

If no current diagnosis is rendered, the examiner should refer to the diagnoses of knee arthralgia (as noted in VA treatment records dated April 2011, April 2013, and May 2013 and in January 2012 and February 2013 completed applications for leave of absence due to illness by a private physician), right knee arthralgia (as noted in February 2011 and January 2012 VA treatment records), and calcifications in the right knee joint (as noted in an October 2010 VA treatment record) and render the appropriate requested medical opinion above.  

4.  Obtain an additional medical opinion from the July 2010 VA examiner, or an appropriate physician, addressing the etiology of the Veteran's current right wrist disability.  If the examiner concludes that an additional examination is required, such should be provided.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following a review of all of the evidence the VA physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current diagnosed right wrist disability, to include chronic scapholunate ligament tear, is related to the Veteran's active service from February 1977 to December 1982, to include consideration of his personal statements and testimony during the February 2016 Board hearing (report of in-service treatment) of record.

5.  Obtain an additional medical opinion from the July 2010 VA examiner, or an appropriate physician, addressing the etiology of the Veteran's current lumbar spine disability.  If the examiner concludes that an additional examination is required, such should be provided.  The entire claims file, to include all VBMS and Virtual VA files, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Following a review of all of the evidence the VA physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's current diagnosed lumbar spine disability, to include lumbar spondylosis, is related to the Veteran's active service from February 1977 to December 1982, to include consideration of his personal statements and testimony during the February 2016 Board hearing (reported injury and bed rest treatment while in service) of record.

6.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include a decision of the claims based on the existing evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

7.  The AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

8.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


